


EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
THIS ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
____________________________________________ (the “Assignor”) and
____________________________________________ (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by each Assignee. The Standard Terms and Conditions set
forth in Annex 1 are hereby agreed to and incorporated herein by reference and
made a part of this Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) the interest in and to all of
the Assignor's rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interests identified below, of all of the Assignor's outstanding
rights and obligations under the Revolving Credit facility identified below
(including, to the extent included in such facility, Letters of Credit and
Swingline Loans), and (ii) to the extent permitted to be assigned under the
Credit Agreement or applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by the Assignor pursuant
to clause (i) above (the rights and obligations sold and assigned by the
Assignor to the Assignee pursuant to clauses (i) and (ii) above being referred
to herein collectively as an “Assigned Interest” and collectively the “Assigned
Interests”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment, without representation or
warranty by the Assignor.
1.           Assignor:                      ______________________________
2.           Assignee:                      ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]] 
 
3.
Borrower:
M/I Homes, Inc.

 
 
4.
Administrative Agent:
PNC Bank, National Association, as the administrative agent under the Credit
Agreement

 
 
5.
Credit Agreement:
The Credit Agreement dated July 18, 2013 by and among the Borrower, the Lenders
parties thereto, including the Swingline Lender, the Issuing Lenders, and the
Administrative Agent, as the same may be amended, supplemented, restated or
otherwise modified from time to time.

1 Select as applicable.






--------------------------------------------------------------------------------




6.           ASSIGNED INTEREST:
 
 
 
 
 
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/Loans2
CUSIP Number
Commitment
$
$
%
 



7.           [TRADE
DATE:                                           ______________]3 
8.           EFFECTIVE DATE:   ________________, 20___ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]4 


[Signature page follows.]
































































2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
4 The Administrative Agent shall review the fee required by Section
10.6(b)(ii)(B) in connection with the Assignment.








--------------------------------------------------------------------------------




The terms set forth in this Assignment are hereby agreed to:
 
ASSIGNOR


[NAME OF ASSIGNOR]




By:                                                                          
Name:                                                                          
Title:                                                                          




ASSIGNEE


[NAME OF ASSIGNEE]




By:                                                                          
Name:                                                                          
Title:                                                                          




[Consented to and]5 Accepted:


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:                                                                
Name:                                                               
Title:                                                               




[Consented to:


BORROWER


M/I HOMES, INC.
 
By:                                                                
Name:                                                               
Title:                                                           ]6    




















5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.








--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.    Representations and Warranties.
1.1    Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interests, (ii) the Assigned
Interests are free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and (iv) that it is not a Defaulting Lender; and (b) assumes
no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2    Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements, if
any, of an Eligible Assignee under the Credit Agreement, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of its Assigned Interests, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase its Assigned Interests on the basis of
which it has made such analysis and decision, (v) if such Assignee is not
incorporated or organized under the laws of the United States of America or any
State thereof, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of Section 2.16 of the Credit Agreement,
duly completed and executed by such Assignee, and (vi) it is not a Competitor,
as defined in the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of each Assignee's Assigned Interests
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the respective Assignee for amounts which have accrued from and after the
Effective Date.
3.    General Provisions.  This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by email or telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment.  This
Assignment shall be governed by, and construed in accordance with, the laws of
the State of New York.




